 

UN|TED STATES DISTR|CT COURT
NORTHERN D|STR|CT OF NEW YORK

CARLOS ABREUl

P|aintiff,

-V- 9:17-CV-1312
(DNH/DEP)

JAMES F. DONAHUE, Deputy Superintendent
for Menta| Hea|th Services, Marcy Correctiona|
Faci|ity; JUST|N J. THOMAS, Superintendent,
Marcy Correctiona| Faci|ity; ALFRED J.
MAUNZ, Sergeant, Marcy Correctiona|
Faci|ity; GREGORY D. MAYO, Correction
Officer; SEAN P. W|GG|NS, Correction
Oft"lcer, Marcy Correctiona| Faci|ity;
MR. RUSSO, Socia| Worker,

Defendants.
APPEARANCES:
CARLOS ABREU
P|aintiff, Pro Se
99-A-3027
Great Meadow Correctiona| Faci|ity
Box 51
Comstock, NY 12821
HON. LET|T|A JAMES ERIK BOULE P|NSONNAULT, ESQ.
Attorney Genera| for the State of New York Ass't Attorney Genera|
Attomey for Defendants
The Capito|

A|bany, NY 12224

DAV|D N. HURD
United States District Judge

 

 

 

DEC|S|ON and ORDER

Pro se plaintiff Car|os Abreu brought this civil rights complaint pursuant to 42
U.S.C. § 1983. On October 4, 2018, the Honorable David E. Peebles, United States
Magistrate Judge, advised by Report~Recommendation that defendants' unopposed motion
to dismiss be granted in part and denied in part. Magistrate Judge Peebles recommended
that plaintiff's remaining Eighth Amendment conditions of confinement claim be dismissed
but that the motion otherwise be denied. No objections to the Report-Recommendation have
been filed.

Based upon a careful review of the entire tile and the recommendations of the
Magistrate Judge, the Report-Recommendation is accepted in who|e. E 28 U.S.C.
§ 636(b)(1).

Thereforel it is

ORDERED that

1. Defendants' motion to dismiss is GRANTED in part and DEN|ED in part;

2. Plaintiff's remaining Eighth Amendment conditions of confinement claim is
DlSMlSSED; and

3. The motion is denied as to all other remaining claims and those claims shall
proceed.

lT |S SO ORDERED.
/ United §_tatets Distriééuqlgek
Dated: Februaryg:, 2019

Utica, New York.

 

